Exhibit 10.1

SRS Labs, Inc.
Profit Sharing and Bonus Plan
(As amended by the Board of Directors on June 20, 2007)

This profit sharing and bonus plan shall be known as the SRS Labs, Inc. Profit
Sharing and Bonus Plan (the “Plan”).  The Plan is intended to qualify as a
compensation or bonus plan that is exempt from the application of the Employee
Retirement Income Security Act of 1974, as amended, by reason of Section 3 of
such Act.

(a)                                  Applicability Period

The Plan applies to the fiscal year of SRS labs, Inc. (the “Company”) ending
December 31, 2007 and to future fiscal years until the Plan is terminated
pursuant to Section 11 below.

(b)                                 Components of the Plan

The Plan has two components: Profit Sharing and Bonus.

(c)                                  Eligibility

All full-time, regular employees of the Company and its subsidiaries are
eligible to participate in the Plan.  Consultants, part-time employees,
temporary employees and non-employee directors are not eligible to participate
in any part of the Plan.   A full time regular employee is defined as one who
regularly works an average of 32 hours weekly.

(d)                                 Profit-Sharing Awards

4.1                                 Eligibility for Profit-Sharing Awards. All
eligible employees who were employed by the Company or its subsidiaries from the
first day of any fiscal quarter in which the Company reports net income through
the date the Company files its Quarterly Report on Form 10-Q with the Securities
and Exchange Commission (the “SEC”) for that quarter or, with respect to the
fourth quarter, the date the Company files with the SEC its Annual Report on
Form 10-K for the fiscal year, will be entitled to a profit-sharing payment
determined in accordance with Sections 4.2 and 4.3 of the Plan.

4.2                               Aggregate Profit-Sharing Awards.  For each
fiscal quarter, the Company shall allocate 5% of the Company’s net income for
the quarter for profit sharing payments (subject to the discretion of the Board
of Directors to change this percentage, at any time and from time to time, for
future fiscal years through a resolution adopted either before the next fiscal
year begins or within the first three months thereafter).  Net income as defined
throughout this Plan shall include FAS 123 charges.

4.3                                 Allocation and Distribution of
Profit-Sharing Awards. The profit sharing payments for a given fiscal quarter
shall be allocated to the eligible employees entitled thereto under Section 4.1
pro rata in proportion to their respective base salaries.

(e)                                  Quarterly Bonus Awards

5.1                                 Eligibility for Quarterly Bonuses.  All
eligible employees who were employed by the Company from the first day of a
fiscal quarter (other than the fourth fiscal quarter) for which the Company
achieved at least 80% of the Company’s net income target for the quarter
established by the Company’s Board of Directors through the date the Company
files its Quarterly Report on Form 10-Q with the SEC for that quarter will be
entitled to a quarterly bonus payment.

1


--------------------------------------------------------------------------------


5.2                                 Aggregate Bonus Pool.  For each of the first
three fiscal quarters, the aggregate bonus pool shall be determined as follows: 
using the table below, take the applicable “% of Net Income Achieved” (actual
net income for the applicable quarter divided by target net income for such
quarter, rounded down to the nearest whole percentage) then calculate the
product of the corresponding “Award %” multiplied by an amount equal to 8% of
the Company’s net income for the applicable quarter (subject to the discretion
of the Board of Directors to change this percentage at any time and from time to
time, effective for future fiscal years through a resolution adopted either
before the next fiscal year begins or within the first three months thereafter).

% of Net Income Achieved

 

   Award %   

 

<80%

 

0

%

80%

 

25

%

90%

 

50

%

91%

 

55

%

92%

 

60

%

93%

 

65

%

94%

 

70

%

95%

 

75

%

96%

 

80

%

97%

 

85

%

98%

 

90

%

99%

 

95

%

100%

 

100

%

 

5.3                                 Allocation and Distribution of Quarterly
Bonuses.  The aggregate quarterly bonus payments determined in accordance with
Section 5.2 will be allocated and distributed to eligible employees in
accordance with Section 7 of the Plan.

(f)                                    Annual Bonus Awards

6.1                                 Eligibility for Annual Bonuses. All eligible
employees who were employed by the Company from the first day of the fourth
fiscal quarter through the date the Company files its Annual Report on Form 10-K
with the SEC for the fiscal year will be entitled to an annual bonus payment if
the Company achieved at least 80% of the Company’s net income target for the
fiscal year established by the Company’s Board of Directors.

2


--------------------------------------------------------------------------------


6.2                                 Aggregate Bonus Pool.  The aggregate bonus
pool for annual bonuses shall be determined as follows:  using the table below,
take the applicable “% of Net Income Achieved” (actual net income for the fiscal
year divided by target net income for the fiscal year, rounded down to the
nearest whole percentage) then calculate the product of the corresponding “Award
%” multiplied by an amount equal to the sum of (a) 10% of the Company’s net
income for the fourth quarter plus (b) 2% of the Company’s net income for each
of the first three fiscal quarters (subject to the discretion of the Board of
Directors to change these percentages, at any time and from time to time, for
future fiscal years through a resolution adopted either before the next fiscal
year begins or within the first three months thereafter).

% of Net Income Achieved

 

   Award %   

 

<80%

 

0

%

80%

 

25

%

90%

 

50

%

91%

 

55

%

92%

 

60

%

93%

 

65

%

94%

 

70

%

95%

 

75

%

96%

 

80

%

97%

 

85

%

98%

 

90

%

99%

 

95

%

100%

 

100

%

110%

 

120

%

125%

 

150

%

 

6.3                                 Allocation and Distribution of Annual
Bonuses.  The aggregate annual bonus payments determined in accordance with
Section 6.2 will be allocated and distributed to eligible employees in
accordance with Section 7 of the Plan; provided, however, that (a) the annual
bonus paid to any eligible employee who was not a full-time, regular employee of
the Company or one of its subsidiaries for the entire fiscal year as determined
by Section 7.2 shall be reduced pro rata based upon the number of calendar days
that the employee was a full-time, regular employee of the Company or one of its
subsidiaries during the fiscal year; and (b) any portion of the annual bonus
pool not distributed to eligible employees pursuant to clause (a) shall be
re-allocated to all eligible employees (whether employed for the entire fiscal
year or a portion thereof) as follows: each eligible employee shall be entitled
to a percentage of the total amount to be re-allocated determined by dividing
(1) the number of days the eligible employee was employed as a full-time regular
employee during the fiscal year multiplied by the eligible employee’s base
salary by (2) the total base salaries for all eligible employees multiplied by
365.

(g)                                 Bonus Distribution

7.1                                 Allocation to Bonus Pools.  After the total
amount of quarterly or annual bonuses payable for a quarter or the fiscal year
has been determined in accordance with Paragraphs 5 or 6, the total amount shall
be divided into three distribution pools:

7.1.1 – Broad-Based Employee Pool – 50% of the total amount of the applicable
bonus payable shall be allocated to a Broad-Based Employee Pool.

7.1.2 – Executive Staff Pool – 42.5% of the total amount of applicable bonus
payable shall be allocated into an Executive Staff Pool.

7.1.3 - Discretionary Pool – 7.5% of the total amount of applicable bonus
payable shall be allocated into a Discretionary Pool.

3


--------------------------------------------------------------------------------


7.2                                 Distribution of Bonus Pools.  Quarterly and
annual bonus payments shall be allocated to individual employees entitled
thereto under Sections 5 or 6 out of the applicable bonus pools as follows:

7.2.1 – Broad-Based Employee Pool – The Broad-Based Employee Pool shall be
distributed to eligible employees other than Executive Staff (as defined in
Section 7.2.2).  This pool shall be paid out to eligible employees pro-rata in
proportion to their respective base salaries in effect on the payment date,
subject to a further upward or downward adjustment of any participant’s pro-rata
payment by no more than 30% based upon the participant’s performance ranking as
determined by the Chief Executive Officer.  The sum of any such adjustments
shall not cause the total payments distributed to exceed the Broad-Based
Employee Pool.

7.2.2 – Executive Staff Pool – The Executive Staff Pool shall be distributed to
eligible members of the Executive Staff pro rata in proportion to their
respective base salaries in effect on the payment date, subject to a further
upward or downward adjustment of any participant’s pro-rata payment by no more
than 30% based upon the participant’s performance ranking as determined by the
Chief Executive Officer for participants other than the Chief Executive
Officer.  The sum of any such adjustments shall not cause the total payments
distributed to exceed the Executive Staff Pool.     The “Executive Staff” is
defined as the Chief Executive Officer, Chief Financial Officer, all vice
presidents and any other person identified by the Chief Executive Officer as
part of the Executive Staff.

7.3 - Discretionary Pool – The Discretionary Pool shall be distributed to
eligible employees other than the Executive Staff and employees who are paid
part of their compensation in the form of commissions in such manner and amounts
as determined by the Company’s Chief Executive Officer.  The Chief Executive
Officer shall have discretion to use any or all of the Discretionary Pool to
reward selected employees (other than the Executive Staff) who exhibit exemplary
performance during the applicable period (e.g., the first, second or third
quarter, respectively, and for the final Discretionary Pool distribution, the
fourth quarter or the fiscal year).  The Chief Executive Officer has no
obligation to use any of this pool for a given period if, in the Chief Executive
Officer’s discretion, there has been no exemplary performance.  Any amount not
used with respect to a period carries over into the next period.  Any amount not
used after the fourth quarter of the fiscal year shall no longer be subject to
this Plan.

(h)                                 Timing of Payments

Immediately after the Company files its Form 10-Q or 10-K, as applicable, (a)
the Company’s Chief Financial Officer shall calculate the amounts, if any, to be
paid to eligible employees under the Plan as Profit-Sharing Awards and/or as
bonuses from the Broad-Based Employee Pool and the Executive Staff Pool, and (b)
the Company’s Chief Executive Officer shall determine the amounts, if any, to be
paid to eligible employees under the Plan as bonuses from the Discretionary
Pool; provided, however, that no bonuses from the Discretionary Pool to the
Company’s Executive Staff shall be paid without the prior approval of the
Compensation Committee of the Company’s Board of Directors.  The Company shall
include payments to which an eligible employee is entitled under the Plan in
such employee’s first regular payroll check following determination of the
amounts to which the employee is entitled.

(i)                                     Corporate Transactions and Change in
Control

9.1                                 Effect of Change in Control.  The
obligations of the Plan shall be binding on any employer that acquires, through
a stock purchase or merger, or through an asset purchase, or otherwise, part or
all of the Company following a Change in Control.

9.2                                 Definition of Change in Control.  As used in
this Plan, the term “Change in Control” shall mean the occurrence of any of the
following events:

(1)                                  The Company is merged, consolidated or
reorganized into or with another corporation or other legal person and as a
result of such merger, consolidation or reorganization less than a majority of
the combined voting power of the then outstanding securities of such corporation
or person immediately after such transaction are held in the aggregate by the
holders of Voting Stock (as that term is defined in subsection (c) hereof) of
the Company immediately prior to such transaction;

(2)                                  The Company sells all or substantially all
of its assets to any other corporation or other legal person, less than a
majority of the combined voting power of the then-outstanding voting securities
of which are

4


--------------------------------------------------------------------------------


held directly or indirectly in the aggregate by the holders of Voting Stock of
the Corporation immediately prior to such sale;

(3)                                  Any person (as the term “person” is used in
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”) has become the beneficial owner (as the term “beneficial owner”
is defined under Rule 13d-3 or any successor rule or regulation promulgated
under the Exchange Act) of securities representing more than 50% of the combined
voting power of the then-outstanding securities of the Company entitled to vote
generally in the election of directors of the Company (“Voting Stock”);

(4)                                  The Company files a report or proxy
statement with the Securities and Exchange Commission pursuant to the Exchange
Act disclosing in, or in response to, Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) that a Change in Control of the
Company has occurred;

(5)                                  Notwithstanding the foregoing provisions of
(i) subsections (c) or (d) hereof, a “Change in Control” shall not be deemed to
have occurred for purposes of this Plan solely because the Company, an entity in
which the Company directly or indirectly beneficially owns 50% or more of the
voting securities of such entity (an “Affiliate”), any Company-sponsored
employee stock ownership plan or any other employee benefit plan of the Company
either files or becomes obligated to file a report or a proxy statement under or
in response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any
successor schedule, form or report or item therein) under the Exchange Act,
disclosing beneficial ownership by it of shares of voting securities of the
Company, whether in excess of 50% or otherwise, or because the Company reports
that a Change in Control of the Company has or may have occurred or will or may
occur in the future by reason of such beneficial ownership or (ii) subsection
(c) hereof, a “Change in Control” shall not be deemed to have occurred for
purposes of this Plan solely because a person who is a holder of five percent
(5%) or more of the Voting Stock and who also is an officer and director of the
Company on the initial effective date of this Plan acquires more than 50% of the
Voting Stock.

(6)                                  Notwithstanding the foregoing provisions of
subsections (a) and (b) hereof, a “Change in Control” shall not be deemed to
have occurred for purposes of this Plan solely because the Company engages in an
internal reorganization, which may include a transfer of assets to one or more
Affiliates, provided that such transaction has been approved by at least
two-thirds of the Directors of the Company and as a result of such transaction
or transactions, at least 80% of the combined voting power of the
then-outstanding securities of the Company or its successor are held in the
aggregate by the holders of Voting Stock immediately prior to such transactions.

(j)                                     Source of Payments

All payments under the Plan will be paid in cash from the general consolidated
funds of the Company.  No separate fund will be established.

(k)                                  Amendment or Termination

The Plan may be amended, modified, suspended or terminated by the Board of
Directors of the Company at any time and without notice to or the consent of any
participant in the Plan.

(l)                                     Severability

If any term or condition of the Plan shall be invalid or unenforceable, the
remainder of the Plan shall not be affected thereby and shall continue in effect
and application to the fullest extent permitted by law.

5


--------------------------------------------------------------------------------


(m)                               No Employment Rights

Neither the establishment nor the terms of the Plan shall be held or construed
to confer upon any employee the right to a continuation of employment by the
Company, nor constitute a contract of employment, express or implied.  Subject
to any applicable employment agreement, the Company reserves the right to
dismiss or otherwise deal with any employee, including eligible employees, to
the same extent as though the Plan had not been adopted.  Nothing in the Plan is
intended to alter the “AT-WILL” status of eligible employees, it being
understood that, except to the extent otherwise expressly set forth to the
contrary in a written employment agreement, the employment of any employee can
be terminated at any time by either the Company or the employee with or without
notice, with or without cause.

(n)                                 Transferability of Rights

The Company shall have the right to transfer its obligations under the Plan,
with respect to one or more eligible employees, to any person, including any
purchaser of all or any part of the Company’s business.  No eligible employee or
spouse shall have any right to commute, encumber, transfer or otherwise dispose
of or alienate any present or future right or expectancy which the eligible
employee may have at any time to receive payments of benefits hereunder, which
benefits and the rights thereto are expressly declared to be nonassignable and
nontransferable, except to the extent required by law.  Any attempt by a
Participant to transfer or assign a benefit or any rights granted hereunder
shall (after consideration of such facts as the Company deems pertinent) be
grounds for terminating any rights of the eligible employee to any portion of
the Plan benefits not previously paid.

(o)                                 Governing Law

The Plan shall be construed, administered and enforced according to the laws of
the State of California.

(p)                                 Administration

The Compensation Committee of the Company’s Board of Directors shall administer
the Plan in accordance with its terms.  The Compensation Committee shall have
the discretion to interpret or construe the terms of this Plan and to make any
findings of fact needed in the administration of this Plan.  The Compensation
Committee’s interpretation and construction of any provision of the Plan shall
be final, binding and conclusive.

6


--------------------------------------------------------------------------------